Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Deirdra Ritcherson on 08/19/2022.
With entry of the amendments dated 07/28/2022, the application has been amended as follows: 
1.	(Previously Presented) A system, comprising:
	a roller adjacent to a microfluidic card and that translocates over a surface of the microfluidic card thereby pressurizing fluid in the microfluidic card, the microfluidic card  comprising a plurality of fluid reservoirs in fluid communication with a plurality of nanofluidic chips, wherein the plurality of nanofluidic chips on the microfluidic card are structurally arranged in a defined ordered sequence 
a controller programmed to control operation of a motor to: 
drive the translocation of the roller across the microfluidic card and the processing of fluid driven by the translocation of the roller across the microfluidic card to carry out the defined ordered sequence; and 
adjust pressure applied on the microfluidic card by the roller via upshift of the torque on the roller.

2.	(Currently Amended) The system of claim 1, wherein the roller is configured to translocatecard 

3.	(Currently Amended) The system of claim 2, wherein the defined ordered sequence comprises the ordered series of stages, and wherein a first stage from the ordered series of stages comprises the roller positioned onto a first fluid reservoir from the plurality of fluid reservoirs and the fluid flowing from the first fluid reservoir, through a first nanofluidic chip from the plurality of nanofluidic chips and into a second fluid reservoir from the plurality of fluid reservoirs, wherein an output of a first stage is upstream of the roller and the system is disposed such that the output is fed into the roller and pressurizes to drive the processing of the next, downstream one of the plurality of nanofluidic chips. 

4.	(Currently Amended) The system of claim 3, wherein a second stage from the ordered series of stages comprises the roller positioned onto the second fluid reservoir and the fluid flowing from the second fluid reservoir, through a second nanofluidic chip from the plurality of nanofluidic chips, and into a third fluid reservoir from the plurality of fluid reservoirs. 

5.	(Previously Presented) The system of claim 2, further comprising:
	a holder plate upon which the microfluidic card is located; and
	the motor that drives the holder plate in a conveyance path towards the roller, wherein the roller is a valve adapted to seal off backflow at a location at which the roller contacts the microfluidic chip. 

6.	(Previously Presented) The system of claim 5, further comprising:
	a sensor positioned along the conveyance path that detects a position of the holder plate, wherein the controller is further programmed to drive the holder plate based on the position of the holder plate along the conveyance path. 

7.	(Previously Presented) The system of claim 2, wherein the roller comprises a contact area and a non-contact area positioned over the microfluidic card, and wherein the contact area is disposed to exert the mechanical force against the plurality of fluid reservoirs during the translocation across the microfluidic card, and wherein a circumference of the non-contact region is less than a second circumference of the contact region such that clearance is maintained between the non-contact region and an elastic membrane disposed over the microfluidic card. 

8.	(Currently Amended) The system of claim 7, wherein the microfluidic card further comprises a second reservoir in fluid communication with a nanofluidic chip from the plurality of nanofluidic chips, wherein the second reservoir collects a processed output from the at least one of the plurality of nanofluidic chips, and wherein a clearance between the roller and the second reservoir is maintained by the non-contact area during the translocation across the microfluidic card.

9.	(Currently Amended) An apparatus, comprising:
	a plurality of nanofluidic chips embedded within a substrate wherein the plurality of nanofluidic chips on the microfluidic card are structurally arranged in a defined ordered sequence; 
	an elastomer film disposed over the plurality of nanofluidic chips and the substrate, wherein the elastomer film is selectively bonded to the substrate to pattern regions that are bonded to the substrate and regions that are unbonded to the substrate, wherein the pattern of bonded and unbonded regions of the elastomer film defines a plurality of fluid reservoirs and a plurality of fluidic channels, and wherein the plurality of fluid reservoirs are in fluid communication with the plurality of nanofluidic chips by the plurality of fluidic channels, and wherein the elastic nature of the elastomer film allows 
a controller programmed to control operation of a motor to: 
drive the translocation of a roller across a microfluidic card and the processing of fluid driven by the translocation of the roller across the microfluidic card to carry out the defined ordered sequence; and
cause translocation up and translocation down of the roller to avoid contacting features of the microfluidic card that should not be pressed by the roller during translocation of the roller across the microfluidic card.

10.	(Currently Amended) The apparatus of claim 9, further comprising:
	an input reservoir from the plurality of fluid reservoirs that supplies a fluid to the plurality of nanofluidic chips; 
	an output reservoir from the plurality of fluid reservoirs that receives an output fluid from the plurality of nanofluidic chips; and
	a middle film disposed between the plurality of nanofluidic chips and the elastomer film provides a barrier against evaporation or contamination. 

11.	(Currently Amended) The apparatus of claim 9, further comprising:
	is configured to applyat least one of the plurality of nanofluidic chips to at least a second of the plurality of nanofluidic chips by an external force applied to the plurality of fluid reservoirs and deform

12.	(Canceled) 

13.	(Original) The apparatus of claim 9, further comprising:
	an inlet device positioned adjacent to the substrate and in fluid communication with the plurality of fluid reservoirs, wherein the inlet device comprises a clamp that pinches an inlet channel to facilitate loading of a sample fluid from the inlet channel into the plurality of fluid reservoirs without an introduction of air into the plurality of fluid reservoirs. 

14.	(Previously Presented) The apparatus of claim 9, further comprising:
	an inlet device positioned in fluid communication with the plurality of fluid reservoirs, wherein the inlet device comprises a plug positioned within a port located on the substrate that is in fluid communication with an inlet channel, and wherein an end of the plug located within the port is tapered, wherein the plug ejects air contained within the port in response to insertion of the plug into the port. 

15.	(Previously Presented) The apparatus of claim 14, wherein the end of the plug further comprises a projection that pierces a sealing membrane on the substrate upon insertion into the port to establish the fluid communication between the inlet device and the plurality of fluid reservoirs.

16-20.	(Canceled) 

21.	(Currently Amended) The system of claim 1, wherein the roller comprises a first roller wherein the first roller is adjacent a top side of the microfluidic card, and the system comprising a second roller adjacent a bottom side of the microfluidic card, and wherein the first roller and the second roller translocate across the microfluidic card.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art- of COX in US 20070062583 in view of WUNSCH in “Nanoscale lateral displacement arrays for the separation of exosomes down to 20nm” as cited on
IDS dated 11/28/2018, and in further view of Padmanabhan in US 8518328 used in the rejection dated 05/27/2022 fails to disclose or reasonably suggest:

A system/apparatus, comprising:
	a roller adjacent to a microfluidic card and that translocates over a surface of the microfluidic card thereby pressurizing fluid in the microfluidic card, the microfluidic card  comprising a plurality of fluid reservoirs in fluid communication with a plurality of nanofluidic chips, wherein the plurality of nanofluidic chips on the microfluidic card are structurally arranged in a defined ordered sequence along a length of the microfluidic card, wherein the defined ordered sequence is an ordered series of stages, wherein the defined ordered sequence facilitates processing of the fluid in a time ordered sequence; and
a controller programmed to control operation of a motor to: 
drive the translocation of the roller across the microfluidic card and the processing of fluid driven by the translocation of the roller across the microfluidic card to carry out the defined ordered sequence.

Specifically, the prior art does not disclose or suggest a controller programmed to control operation of a motor/roller to: 
drive the translocation of the roller across a microfluidic card and the processing of fluid driven by the translocation of the roller across the microfluidic card to carry out the defined ordered sequence---wherein the defined ordered sequence is a series of stages to follow from the structural arrangement of a plurality of nanofluidic chips.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344. The examiner can normally be reached 9:30-4:30 MT Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA M. FRITCHMAN
Primary Examiner
Art Unit 1797



/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797